       Case 2:20-cv-00966-NR Document 41-3 Filed 07/10/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DONALD J. TRUMP FOR
PRESIDENT, INC., et. al.,               No. 2:20-CV-00966-NR
        Plaintiffs,
v.
                                        Judge J. Nicholas Ranjan
KATHY BOOCKVAR, et. al.,
        Defendants.


                                  ORDER

     AND NOW, this ____, day of July 2020, upon consideration of the

foregoing Motion for Admission Pro Hac Vice of Gerard J. Geiger, Esq., it is

hereby ORDERED that this motion is GRANTED.

     Gerard J. Geiger, Esq. is hereby admitted to practice in the United

States District Court for the Western District of Pennsylvania in the above-

captioned case on behalf of the Carbon County Board of Elections, the

Monroe County Board of Elections, the Pike County Board of Elections, and

the Snyder County Board of Elections.

                             BY THE COURT,


                             _________________________
                                                J.
